 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. GRADFORD,                      1:18-cv-01364-DAD-GSA-PC
12                  Plaintiff,                  ORDER DISREGARDING PLAINTIFF’S
                                                MOTION AS MOOT
13          vs.                                 (ECF No. 11.)
14    DEPUTY GUILTRON,
15                 Defendant.

16

17

18

19          William J. Gradford (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On October 9, 2018,

21   Plaintiff filed a motion for the court to reassign this case to the Fresno Division of the Eastern

22   District of California and relate the case to Plaintiff’s other related cases. (ECF No. 11.)

23          Plaintiff’s motion is moot because the orders sought by Plaintiff have already been

24   issued. This case was filed in the Sacramento Division of the United States District Court for

25   the Eastern District of California on October 1, 2018. (ECF No. 1.) On October 4, 2018, the

26   case was transferred to the Fresno Division of the Eastern District. (ECF No. 5.)      On October

27   9, 2018, the court issued an order relating this case to Plaintiff’s other related cases and

28   reassigning the case to the dockets of District Judge Dale A. Drozd and Magistrate Judge Gary

                                                      1
 1   S. Austin. (ECF No. 8.) Thus, the orders sought by Plaintiff have already been issued, and
 2   Plaintiff’s motion shall be disregarded as moot.
 3           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for the court to
 4   reassign this case to the Fresno Division of the Eastern District of California and relate the case
 5   to Plaintiff’s other related cases, filed on October 9, 2018, is DISREGARDED as moot.
 6
     IT IS SO ORDERED.
 7

 8      Dated:     October 14, 2018                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
